Chapman, J.
Under the St. of 1849, c. 206, the town of Dennis, by a change made in its school districts in the years 1856 and 1857, exhausted its power to make further alterations so as to affect the taxation of lands as therein mentioned, for the space of ten years. The vote of 1859 uniting the districts numbered 13 and 14 into a new district made such a change as the statute forbids; because under it the lands of proprietors in each district became liable to a new and essentially varied taxation for school purposes. The vote was therefore void; and the organization of the new district was void.
A bill in equity is the only process which will give the plaintiffs an adequate remedy. The redress which could be obtained by suits at law would not only involve the parties in much litigation, but would be imperfect. The plaintiffs have been guilty of no delay or negligence which should deprive them of a remedy by injunction against the future illegal proceedings of the defendants. Injunction as modified made perpetual